MEMORANDUM OPINION
                                            No. 04-11-00207-CV

                       IN RE LEGAL XTRANET, INC. d/b/a ELUMICOR

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: April 6, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 23, 2011, relator filed a petition for writ of mandamus and a motion for

temporary relief. The court has considered relator’s petition and is of the opinion that relator is

not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the motion

for temporary relief are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                              PER CURIAM




1
 This proceeding arises out of Cause No. 2011-CI-04247, styled Legal Xtranet, Inc. d/b/a Elumicor, pending in the
37th Judicial District Court, Bexar County, Texas, the Honorable David A. Berchelmann presiding.